     Case: 1:19-cv-04942 Document #: 1 Filed: 07/23/19 Page 1 of 6 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION




                                                            :19-cv-04942
                                                            1
                                                           Judge Ruben Castillo
                                                           Maglstrate Judge JefreY Cummings
               Plaintiff(s),

                                                                Case N
                                         -)
                                   0ri-go-15{*Gd                             B,EGEWED
                                                      )                         JUL 23 20$ d
lnafq.:el.[e       Can,-]L              L o( 6Br bonc. t-c'.r;.
                                        -,
                                                 )
                                                             \  s
               Defendant(s).                                                  .',il[tHBEf#8IS'*'
CrJx\)   o(CY,.coq,) E$.rt^ G^.t^
-.-
 Jc.er- AfAq." P. Vn" fhdr.;
                             Letos                                fDPFtZ
           COMPLAINT FOR VIOLATION OF CONSTITUTIONAL RIGHTS

This form complaint is designed to help you, as a pro se plaintiff, state your case in a clear
mannen Please read the directions and the numbered paragraphs carefully, Some paragraphs
may not apply to you. You may cross out paragraphs that do not apply to you, All references
to uplaintiff' and "defendant" are stated in the singular but will apply to more than one
plaintiff or defendant if that is the nature of the casa

l.     This is a claim for violation of plaintiff s civil rights as protected by the Constitution and

       laws of the United States under 42 U.S.C. $$ 1983, 1985, and 1986.

)      The court has jurisdiction under 28 U.S.C. $$ 1343 and 1367       .



       Plaintiffs full   name is                 e          ioa\e

If there are additional plaintffi,Jill in the above information   as to theftrst-named   plaintiff
and complete the informationfor each additional plaintiff on an extra sheet
     Case: 1:19-cv-04942 Document #: 1 Filed: 07/23/19 Page 2 of 6 PageID #:1




       Defendant,
                                              (name, badguulmber if known
                                                         V*fr'-\ 'a.""                       \q
       tr an officer or official employed by
                                                          (department or agency of government)
                                                                                                                 Qt-

       n    an individual not employed by a governmental entity.

If there are additional defendants,Jill in the above information as to thelirst-named
defendant and complete the information for each additional defendant on an extra sheet,

       The municipality, township or county under whose authority defendant officer or official

       acted is                                                                  .   As to plaintiff s federal

       constitutional claims, the municipality, township or county is a defendant only             if
       custom or policy allegations are made atparagraph 7 below.

6.     on or uaouM,
                -1-6;,hd"y,                       at approximately                             D a.m. tr p.m.
                                       )"*)
       plaintiff was present in the municipality (or unincorporated area) of

                                                         , in the County    of

       State of   Illinois,   at 43 O .& ("".r+                    rS   a ,( -l Lr,"]rf                 ES
                         lraaffi.ifulocationaspreciselyaspossible)
                                     I
       when defendant violated pJBintiff s civil rights as follows (Place X in each box that
       applies):

       s          arrested or seized plaintiff without probable cause to believe that plaintiff had
                  committed, was cofilmitting or was about to commit a crime;
       EN         searched plaintiff or his property without a warrant and without reasonable cause;
       F          used excessive force upon plaintiff;
       tr         failed to intervene to protect plaintiff from violation of plaintiff s civil rights by
                  one or more other defendants;
       tr         failed to provide plaintiff with needed medical care;
       F          conspired together to violate one or more of plaintiff s civil rights;
       u          Other:
      Case: 1:19-cv-04942 Document #: 1 Filed: 07/23/19 Page 3 of 6 PageID #:1




7.      Defendant officer or official acted pursuant to a custom or policy of defendant

        municipality, county or township, which custom or policy is the following: (Leave blank

        if no custom   or policy is alleged)z




8.      Plaintiff was charged with one or more crimes, specifically:

        -In 4-r                                                                                                 *.)
                                    oLae




9.      (Place an X in the box that applies, If none applies, you moy describe the criminal
        proceedings under "Other') The criminal proceedings

        D   are still pending.

        F   were terminated in favor of plaintiff in a manner indicating plaintiff was innocent.r

        !   Plaintiff was found guilty of one or more charges because defendant deprived me of              a


        fair trial as follows



        n Other:

        lExamples
                    of termination in favor of the plaintiff in a manner indicating plaintiffwas innocent
may include a  judgment   of not guilty, reversal of a conviction on direct appeal, expungement of the
conviction, a voluntary dismissal (SOL) by the prosecutor, or a nolle prosequi order.
      Case: 1:19-cv-04942 Document #: 1 Filed: 07/23/19 Page 4 of 6 PageID #:1




       10.     Plaintiff further alleges as follows: (Describe what happened that you believe
        supports your claims. To the extent possible, be specitic as to your own actions and
       the actions of each defendant,)




             t

           \CA                                                           ruG{iq-,    @ f,

                     fie(^)                                                                os
                                                            rbca"              d   h,s Q.6,tice
                   4      kx- a\e>                                   his
       'r,. =lt   lS       oa€$ie,',r        -    -lterelbr-        -+he Ca^'Splrag




        qa-oat 4ovdh^;^r . rl"rprz+ L'rd{ *"d-Giryr,
                                  +w 9r.Aod €le\"s ,A^l\ilo1.
11.    Defendant acted knowingly, intentionally, willfully and maliciously.

t2.    As a result of defendant's conduct, plaintiff was injured as follows:

                                                                                                L".t:niscd


      .-\a

13.    Plaintiff asks that the case be tried by   a   jury. E Yes   MNo
       Case: 1:19-cv-04942 Document #: 1 Filed: 07/23/19 Page 5 of 6 PageID #:1




 t4.    Plaintiff also claims violation of rights that may be protected by the laws of Illinois, such

        as false arrest, assault, battery, false imprisonment, malicious prosecution, conspiracy,

        and/or any other claim that may be supported by the allegations of this complaint.




        WHEREFORE, plaintiff            asks for the   following relief:

        A.      Damages to compensate for all bodily harm, emotional harm, pain and suffering,

                loss of income, loss of enjoyment of life, property damage and any other injuries

                inflicted by defendant;

        B.      Z       (Place X in box if yoa are seeking punitive damages,) Punitive damages

                against the individual defendant; and

        C.      Such injunctive, declaratory, or other relief as may be appropriate, including

 attorney's fees and reasonable           nses as authorized by 42      UjLC. $ I

        Plaintiffs signature:

        Plaintiff s name (print cleaily or type):

        Plaintiff s mailing aaOress:      Q3D             tD &J,\.cx-+
         cwC\'CAT                                             state     fl            zrP   bcl"61
        Plaintiffs telephone number:       (       )

        Plaintiff   s   email address (if you prefer to be contacted by email):




I5.    Plaintiff has previously filed     a case   in this district.   n Yes F   No

       If yes, please     list the cases below.


Any additional plaintitfs must sign the complaint and provide the same information as theftrst
plaintiff, An additional signature page may be added,
           AVia " B- Q.''- 4b'.>' Bz\"*r,* Lt t
         Case: 1:19-cv-04942 Document #: 1 Filed: 07/23/19 Page 6 of 6 PageID
                                                                        Jtu #:1ire;d-)
  Pr*a6\re*:   i-e\os
           ;.;     -Qe6'jen+    - Qzo'*>' $e-\cs.n-r- fh''do'.^e;Ae)
  ?*,                                                  a+tu 61 5"\f4n.
    e4rZ\l q   6^c'r', - a,,4de.^n+ rY\
                                        \5   Sopr+3

   L pf \ ha.iz {€oanAs ,rn(dr 1,a,n -o.{.C) ',.-, f\orLe
   Cealao(o-ntr a-.',ol Cd\ecJed Ung                       W* 7            Yetanx:4ror.,   ebJ\,

fD?f           P,
                    **w'l'r   a        Qr.-c^   q%s '-
                                                   -} v'sr' o
 fnar{in 'B^a. o,/ -$o^ra                   r-'1                '--r




                                               G{i,,'',3 {,.1d
                          n - \(caot?-'Dvtsion
  T.       koe-h      I




  epnarquz.tJ<            B^D                            Go^u- o{ Sorrho"''qJ
       Ce.o 6.6^Z                      rv\,                            \-\orio-rr \3*6ie
       D^           L.,e^o\,";

A\\ Ze-r',N,{9            Corr2       \\3   r^zsidinS       i    n O*         Consl.oe\to-,

6,C-lnc,
 Q,u e\e ooccJ                    ,




tred-ic*\- Q'u"o<'fuo;
